FILE COPY




   BRIAN QUINN
    Chief Justice
                                    Court of Appeals                                     VIVIAN LONG
                                                                                             Clerk

JAMES T. CAMPBELL
      Justice                         Seventh District of Texas
                                                                                       MAILING ADDRESS:
MACKEY K. HANCOCK                   Potter County Courts Building                        P. O. Box 9540
      Justice                                                                              79105-9540
                                     501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                   Amarillo, Texas 79101-2449
       Justice                                                                           (806) 342-2650
                                    www.txcourts.gov/7thcoa.aspx

                                        December 30, 2015

David A. Pearson                                    Debra Ann Windsor
DAVID A. PEARSON, P.L.L.C.                          Assistant District Attorney
222 W. Exchange, Ste. 103                           401 W. Belknap St.
Fort Worth, TX 76164                                Fort Worth, TX 76196-0201
* DELIVERED VIA E-MAIL *                            * DELIVERED VIA E-MAIL *

Michael D. Thomas
TDCJ-ID 01998859
Byrd Unit
21 FM 247
Huntsville, TX 77320

RE:       Case Numbers: 07-15-00257-CR, 07-15-00258-CR
          Trial Court Case Numbers: 1370095D, 1370096D

Style: Michael D. Thomas aka Michael Thomas v. The State of Texas

Dear Counsel and Mr. Thomas:

       The Court this day issued an opinion and judgment in the captioned causes. TEX. R.
APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file with
this Court, if any, will be destroyed three years after final disposition of the case or at an earlier
date if ordered by the Court.

                                                      Very truly yours,

                                                      Vivian Long
                                                      VIVIAN LONG, CLERK

 xc:       Honorable Wayne F. Salvant (DELIVERED VIA E-MAIL)
           Administrative Judge (DELIVERED VIA E-MAIL)
           Thomas A. Wilder (DELIVERED VIA E-MAIL)